Citation Nr: 0125273	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  98-14 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus, L5-S1.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to September 
1996.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  The veteran has since transferred to the 
jurisdiction of the New York, New York RO.  That rating 
decision reflected the grant of service connection for 
herniated nucleus pulposus, L5-S1, and assigned the rating of 
10 percent for the disability.  The rating was subsequently 
increased to 20 percent.

The Board remanded the case in September 2000 for further 
development of the evidence.  The RO has now returned it to 
the Board for further appellate consideration.  


REMAND

In the September 2000 Remand, the Board noted that although 
the veteran's low back pain every day that increased with 
walking, exacerbations that required bedrest, and difficulty 
sitting, driving or standing for more than 15 minutes had 
been documented by VA clinical records, there had been no 
assessment made by an examiner to show the extent of 
functional disability due to pain from his herniated nucleus 
pulposus, L5-S1, as contemplated under 38 C.F.R. §§ 4.40, 
4.45, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  To that end, he was to be afforded VA examinations 
in orthopedics and neurology in order to address these 
matters.  The examiners were directed to ascertain specifics 
as to sciatic neuropathy, muscle spasm, ankle jerks, other 
neurological findings related to the herniated nucleus 
pulposus, L5-S1, frequency and duration of attacks of 
pertinent symptomatology, weakness, fatigability, 
incoordination, range of motion with additional range of 
motion loss due to weakness, fatigability, incoordination, 
pain on use, and during flare-ups, and full clinical 
explanations if any of these findings could not be made.  

The record reflects that the veteran underwent two VA 
examinations of the low back in February 2001.  Left sacral 
radiculopathy was termed possible, but no related finding was 
presented in reference to this description.  Such 
considerations as fatigability, incoordination, frequency and 
duration of flare-ups, range of motion loss due to pain on 
use and during flare-ups and functional debility during 
flare-ups or when the low back was used repeatedly over a 
period of time were omitted.  These examinations are 
therefore found to be incomplete, as they do not provide 
sufficient information for the Board to render a fully 
informed decision regarding the veteran's claim.  

The RO's attention is again directed to the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein, the U.S. Court of 
Appeals for Veterans Claims (Court) held that ratings based 
on limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 
4.45.  DeLuca specified that the medical examiner should be 
asked to determine whether the joint in question exhibited 
weakened movement, excess fatigability or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.  
It was also held that 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
June 1999 remand order, thus rendering the record incomplete 
and impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the Court's directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand.  Stegall 
v. West, 11Vet. App. 268 (1998).  In Stegall, the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders 
and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his service-connected herniated 
nucleus pulposus, L5-S1, since active 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations in order to ascertain the 
nature and severity of his service- 
connected herniated nucleus pulposus, L5-
S1.  All indicated tests and x-ray 
examinations should be conducted.  The 
neurologic examiner should specifically 
describe the symptoms associated with 
disc disease of L5-S1 and must fully 
describe the severity and duration of any 
recurring attacks.  The orthopedic 
examiner should provide an assessment of 
the severity of the veteran's herniated 
nucleus pulposus, L5-S1, to specifically 
include reference to the absence or 
presence of muscle spasms in addition to 
range of motion studies which are to be 
expressed in degrees and in relation to 
normal range of motion.  The examiner 
should note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain in terms of 
additional loss of motion.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should also be expressed 
in terms of the degree of additional 
range of motion loss or ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiners feel that any requested 
determination is not feasible, this must 
be stated for the record together with 
the reasons why it is not feasible.  The 
claims folder and a copy of this Remand 
must be reviewed by the examiners prior 
to conducting the examination.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


